DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application PCT/EP2019/069910, filed on 7/24/2019, which claims priority from DE 102018213127.9, filed on 8/6/2018.

Claim Objections
Claims 6, 11, and 12 are objected to because of the following informalities:
Claim 6, line 9, “dif-fraction” should be changed to --diffraction-- to correct spelling.
Claim 11, line 12, “form” should be changed to --from-- to correct spelling.
Claim 19, line 2, “over-lay” should be changed to --overlay-- to correct spelling.
Appropriate correction is required to place claims in better form.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “wherein the illumination device comprises a Volterra optical unit, and the first mirror comprises a convex mirror” is vague and indefinite. Although the specification describes a Volterra unit as known and conventional (see para. [0038] of the published specification, US PGPub 2021/0157243), Volterra in the context of optics is most commonly used to refer to the Volterra series functions. In the instant limitation, the phrase “Volterra optical unit” appears to be directed to a structural arrangement of optical elements as evidenced by the language “the first mirror comprises a convex mirror.” It is therefore unclear if “Volterra optical unit” refers to a physical arrangement of optical elements or if it is meant to refer to modelling the system structure. For the purposes of examination, the limitation is being interpreted as meaning the illumination device includes wherein the first mirror comprises a convex mirror. Thus, claim 14 is rejected as being indefinite. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quintanilha (US PGPub 2017/0045823).
Regarding claim 11, Quintanilha discloses an arrangement (Figs. 1-9), comprising:
an illumination device configured to illuminate an object from a plurality of illumination angles with electromagnetic radiation (Figs. 1, 2, 5-8, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an illumination optical system 404 to illuminate a substrate or patterning device);
a detector device configured to capture, in each of a plurality of measurement steps that differ from each other with respect to an illumination setting set by the illumination device, a respective intensity distribution in a diffraction image produced by illuminating the object (Figs. 1, 2, 5-9, paras. [0073], [0077], [0079]-[0088], a plurality of images are captured by the detector 408 of the inspection apparatus in which the incident beam is varied between images. The detector 408 captures an image of the diffraction pattern reflected by the target);
an evaluation device configured to determine a variable that is characteristic for the object based on iteratively comparing the measurement values obtained in the measurement steps and model-based simulated values (Figs. 5-9, paras. [0079]-[0088], [0090]-[0096], a 3-dimensional image of the structure is determined by iteratively simulating the structure with reference to the captured images), wherein:
the object comprises a member selected from the group consisting of a microlithographic wafer and a microlithographic mask (Figs. 1, 2, 5-8, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an illumination optical system 404 to illuminate a substrate or patterning device);
the illumination device and the detector device are disposed on the same side of an object plane assigned to the object (Figs. 5-9, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an illumination optical system 404 are arranged on the same side to illuminate a substrate or patterning device).
Regarding claim 15, Quintanilha discloses further comprising a scanning device configured to scan the object parallel to the object plane (Figs. 5-8, para. [0084], the substrate support 406 includes an XY translation stage 46 to scan the substrate). 
Regarding claim 17, Quintanilha discloses wherein the radiation source comprises an HHG source (Fig. 5, para. [0072], inspection apparatus 400 includes an HHG radiation source 402). 
Regarding claim 18, Quintanilha discloses wherein the electromagnetic radiation has a wavelength in the range from 1 nm to 15 nm (Figs. 5-8, paras. [0072]-[0074], [0097], the radiation source 402 emits radiation in the range from 1 nm to 10 nm). 
Regarding claim 19, Quintanilha discloses wherein the variable describes a member selected from the group consisting of a CD value and an over-lay of two structures produced in different lithography steps (Figs. 3-9, paras. [0053]-[0056], [0065], [0079]-[0088], [0090]-[0096], the target reconstruction identifies critical dimension defects). 
Regarding claim 20, Quintanilha discloses wherein the detector device is immediately downstream of the object along the optical beam path (Figs. 5-9, paras. [0072], [0077]-[0079], [0082], [0084], detector 408 is directly downstream of substrate W). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quintanilha (US PGPub 2017/0045823) in view of Mikami (US PGPub 2016/0139034). 
Regarding claim 1, Quintanilha discloses a method (Figs. 1-9, paras. [0008], [0068]-[0070], [0099]), comprising: 
using an illumination device to illuminate an object with electromagnetic radiation (Figs. 1, 2, 5-8, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an illumination optical system 404 to illuminate a substrate or patterning device);
in each of a plurality of measurement steps that differ from each other with respect to an illumination setting set by the illumination device, using a detector device to capture a respective intensity distribution in a reflected diffraction image produced by illuminating the object (Figs. 1, 2, 5-9, paras. [0073], [0077], [0079]-[0088], a plurality of images are captured by the detector 408 of the inspection apparatus in which the incident beam is varied between images. The detector 408 captures an image of the diffraction pattern reflected by the target); 
determining a variable that is characteristic for the object based on iteratively comparing the measurement values obtained in the measurement steps and model-based simulated values (Figs. 5-9, paras. [0079]-[0088], [0090]-[0096], a 3-dimensional image of the structure is determined by iteratively simulating the structure with reference to the captured images), wherein:
the object comprises a member selected form the group consisting of a microlithographic wafer and a microlithographic mask (Figs 1-9, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an illumination optical system 404 to illuminate a substrate or patterning device). Quintanilha does not appear to explicitly describe the model-based simulated values are based on a model in which the object is modeled as a multiple layer structure comprising layers that are respectively separated from one another by an interface, a location-dependent reflectivity being assigned to the interfaces. 
Mikami discloses the model-based simulated values are based on a model in which the object is modeled as a multiple layer structure comprising layers that are respectively separated from one another by an interface, a location-dependent reflectivity being assigned to the interfaces (Figs. 1-5, 9, and 10, paras. [0044]-[0069], [0078], [0081]-[0083], [0087]-[0098], a layer stack model is determined in which reflectivity in each interface between layers is calculated, and the layer stack model is used to measure the shape of a measurement target pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the model-based simulated values are based on a model in which the object is modeled as a multiple layer structure comprising layers that are respectively separated from one another by an interface, a location-dependent reflectivity being assigned to the interfaces as taught by Mikami as the model-based simulated values in the method as taught by Quintanilha since including the model-based simulated values are based on a model in which the object is modeled as a multiple layer structure comprising layers that are respectively separated from one another by an interface, a location-dependent reflectivity being assigned to the interfaces is commonly used to enable accurate measurement results for any skill level of operator (Mikami, paras. [0006]-[0007], [0083], [0098]). 
Regarding claim 2, Quintanilha as modified by Mikami discloses further comprising reconstructing a three-dimensional refractive index profile of the object (Mikami, Figs. 1-10, paras. [0087]-[0098], the layer stack model includes generating theoretical profiles with refractive index data). 
Regarding claim 3, Quintanilha as modified by Mikami discloses further reconstructing interface reflectivities in the multiple layer structure of the object (Mikami, Figs. 1-7, paras. [0046], [0056]-[0057], [0080]-[0083], [0087]-[0098], the layer stack model includes calculating reflectivities for each interface).
Regarding claim 4, Quintanilha as modified by Mikami discloses further comprising reconstructing an illumination field produced by the illumination device (Quintanilha, Figs. 1, 2, 5-9, paras. [0079]-[0088], [0091]-[0092], an illumination field is reconstructed).
Regarding claim 5, Quintanilha as modified by Mikami discloses further comprising using wave propagation to implement a propagation between two respective interfaces (Mikami, Figs. 1-7, paras. [0021], [0039], [0044], [0046], [0056]-[0057], [0080]-[0083], [0087]-[0098], the measurement apparatus performs a fitting of theoretical model to the actual measurement profile using the layer stack model and propagating measurement beam through the interfaces of the layer stack to determine reflection of light at the interfaces). 
Regarding claim 9, Quintanilha as modified by Mikami discloses wherein the measurement steps differ from one another in respect of the wavelength of the electromagnetic radiation and/or in respect of the polarization of the electromagnetic radiation (Quintanilha, Figs. 5-9, paras. [0073], [0077], [0079]-[0088], a plurality of images are captured by the detector 408 of the inspection apparatus in which the wavelength or polarization of the incident beam is varied between images).
Regarding claim 10, Quintanilha as modified by Mikami discloses wherein the illumination device and the detector device are arranged on the same side of the object (Quintanilha, Figs. 5-9, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an illumination optical system 404 are arranged on the same side to illuminate a substrate or patterning device). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Quintanilha as applied to claim 11 above, and further in view of Lee et al. (US PGPub 2006/0007362, Lee hereinafter).
Regarding claim 12, Quintanilha does not appear to explicitly describe wherein the illumination device comprises first and second mirrors; the second mirror comprises an ellipsoid mirror; and a focus of the second mirror is on the first mirror.
Lee discloses wherein the illumination device comprises first and second mirrors (Fig. 1, paras. [0035]-[0036], first optical scanner 110 and elliptical mirror 130);
the second mirror comprises an ellipsoid mirror (Fig. 1, para. [0035], elliptical mirror 130); and 
a focus of the second mirror is on the first mirror (Fig. 1, paras. [0035]-[0036], the first optical scanner 110 is arranged at a foci of the elliptical mirror 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the illumination device comprises first and second mirrors; the second mirror comprises an ellipsoid mirror; and a focus of the second mirror is on the first mirror as taught by Lee in the illumination device of the arrangement of Quintanilha since including wherein the illumination device comprises first and second mirrors; the second mirror comprises an ellipsoid mirror; and a focus of the second mirror is on the first mirror is commonly used to provide an increased scanning angle (Lee, paras. [0012]) for desired conditioning of the illumination light. 
Regarding claim 13, Quintanilha as modified by Lee discloses wherein the first mirror is rotatable (Lee, Fig. 1, paras. [0035]-[0036], first optical scanner 110 is oscillated through a predetermined range). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quintanilha as applied to claim 11 above, and further in view of Pisarenco et al. (US PGPub 2016/0273906, Pisarenco hereinafter).
Regarding claim 16, Quintanilha does not appear to explicitly describe wherein the illumination device has a numerical aperture of at least 0.3.
Pisarenco discloses wherein the illumination device has a numerical aperture of at least 0.3 (Fig. 4, para. [0042], the objective lens has a numerical aperture of at least 0.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the illumination device has a numerical aperture of at least 0.3 as taught by Pisarenco in the arrangement as taught by Quintanilha since including the illumination device has a numerical aperture of at least 0.3 is commonly used to improve imaging resolution to improve imaging of the target to be inspected. 

Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 6, the prior art of record, either alone or in combination, fails to teach or render obvious a) for each of the set illumination settings, propagating an illumination field produced due to illuminating the object with the respective illumination setting into a diffraction image field on the detector based on object parameters to obtain a simulated diffraction image field; b) for each of the set illumination settings, replacing the intensity values of the respective simulated diffraction image field with intensity values measured by the detector; c) determining new object parameters by applying a back-calculation on the basis of these measured intensity values and the simulated diffraction image fields; and d) performing a) using the object parameters determined in c). These limitations in combination with all of the limitations of the parent claim would render claim 6 non-obvious over the prior art of record if rewritten.
The dependent claims would likewise be allowable by virtue of their dependency.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, as best understood, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the illumination device comprises a Volterra optical unit, and the first mirror comprises a convex mirror. This limitation in combination with all of the limitations of the parent claims would render claim 14 non-obvious over the prior art of record if rewritten.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882